Name: Regulation (EEC) No 453/73 of the Commission of 31 January 1973 amending, following the enlargement of the Communities, Regulations (EEC) Nos 990/72, 1259/72, 1282/72, 1717/72, 2474/72 and 2537/72 concerning milk and milk products
 Type: Regulation
 Subject Matter: agricultural policy;  European construction;  processed agricultural produce
 Date Published: nan

 No L 53/4 Official Journal of the European Communities 26. 2 . 73 REGULATION (EEC) No 453/73 OF THE COMMISSION of 31 January 1973 amending, following the enlargement of the Communities, Regulations (EEC) Nos 990/72, 1259/72, 1282/72, 1717/72, 2474/72 and 2537/72 concerning milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, No 2815/72 (7), in Articles 14, 16 (2) and 17 (1 ) (a) and (b) and (2) ;  Commission Regulation (EEC) No 1282/72 (8) of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces , as amended by Regulation (EEC) No 2369/72 ( 9), in Article 4 (2) and in Article 6 (2) ;  Commission Regulation (EEC) No 1717/72 ( 10) of 8 August 1972 on the sale of butter at a reduced price to non-profit making institutions and organiz ­ ations, as amended by Regulation (EEC) No 2369/72, in Article 10 ;  Commission Regulation (EEC) No 2474/72 (n) of 27 November 1972 on the sale at reduced prices of intervention butter for direct consumption in the Community, as last amended by Regulation (EEC) No 206/73 (12), in Articles 4 (2), 5 (2) and 8 (2) (a) and (b);  Commission Regulation (EEC) No 2537/72 (13) of 4 December 1972 on invitations to tender for the supply of butteroil for the World Food Programme, in Article 12 (a) and (b) ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/ 68 H of 27 June 1968 establishing a common organiz ­ ation of the market in milk and milk products , as last amended by the Act (2) annexed to the Treaty (3) con ­ cerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972 , and in particular Articles 6 (7) and 10 (3) thereof ; Whereas various Commission regulations concerning aids and interventions on the milk and milk products market provide for the apposition, either in customs documents or on the packaging of the products con ­ cerned, of particulars in the languages of the Member States ; Whereas, following the enlargement of the Com ­ munities , provision should be made for adding particulars as above in English and Danish ; Whereas the regulations involved are the following :  Commission Regulation (EEC) No 990/72 (4) of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feeding ­ stuffs and for skimmed-milk powder for use as feed , as amended by Regulation (EEC) No 1664/72 (5 ) , in Article 7 (2) ;  Commission Regulation (EEC) No 1259/72 (6) of 16 June 1972 on the disposal of butter at a reduced price to certain Community processing under ­ takings, as last amended by Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 The following two indents are added to Article 7 (2) of Regulation (EEC) No 990/72 : (7) OJ No L 297, 30. 12 . 1972, p. 3 . (8 ) OJ No L 142, 22. 6 . 1972, p. 14 . (9) OJ No L 255, 11 . 11 . 1972, p. 9 . (10) OJ No L 181 , 9. 8 . 1972, p. 11 . (u) OJ No L 267, 28 . 11 . 1972, p. 13 . (12) OJ No L 23 , 29. 1 . 1973 , p. 19. (x) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 73 , 27. 3 . 1972, p. 14 . (3) OJ No L 73 , 27. 3 . 1972, p. 5 . (4) OJ No L 115, 17. 5 . 1972, p. 1 . (5 ) OJ No L 175, 2. 8 . 1972, p. 48. (6) OJ No L 139, 17. 6. 1972, p. 18 . (13) OJ No L 272, 5. 12 . 1972,. p. 15. 26 . 2 . 73 Official Journal of the European Communities No L 53/5 Article 3 Regulation (EEC) No 1282/72 is amended as follows : 1 . The following are added to the markings provided for in Article 4 (2) : ' Intervention butter sold to the army  Regulation (EEC) No 1282/72' ' InterventionssmÃ ¸r solgt til haeren  forordning (EÃF) nr. 1282/72.' 2 . The following are added to the markings provided for in Article 6 (2) : ' sold to the army and similar forces under Regulation (EEC) No 1282/72' ' solgt til haeren og til dermed ligestillede enheder i henhold til forordning (EÃF) nr . 1282/72.' Article 4 In Article 10 of Regulation (EEC) No 1717/72 , the third marking shown in paragraph 1 and the third marking shown in paragraph 2 are deleted .  'Pursuant to Regulation (EEC) No 990/72  com ­ pound feedingstuffs intended for a farm or breeding or fattening concern using compound feedingstuffs .'  'Anvendelse af forordning (EÃF) nr. 990/72  fo ­ derblandinger til anvendelse i en landbrugsbedrift , en husdyravls - eller opfedningsvirksomhed.' Article 2 Regulation (EEC) No 1259/72 is amended as follows : 1 . The following are added to the markings provided for in Article 14 : 'Butter for processing (Regulation (EEC) No 1259/ 72): 'SmÃ ¸r bestemt til forarbejdning (forordning (EÃF) nr. 1259/72).' 2 . The following are added to the markings provided for in Article 16 (2): 'Concentrated butter for processing into one of the products listed in Article 6 ( 1 ) (c) of Regulation (EEC) No 1259/72.' 'Koncentreret smÃ ¸r bestemt til forarbejdning til et af de produkter, som er nÃ ¦vnt i artikel 6, stk . 1 , litra c) i forordning (EÃF) nr . 1259/72.' 3 . The following additions are made to Article 17 :  to the endorsements provided for in paragraph ( 1 ) ( a): 'Butter intended : ( 1 ) for concentration and incorporation ; (2) for processing thereafter into one of the products listed in Article 6 ( 1 ) (c) of Regulation (EEC) No 1259/72.' 'SmÃ ¸r bestemt : ( 1 ) til at koncentreres eller til at indarbejdes ; (2) til derpa at forarbejdes til et af de produkter, som er nÃ ¦vnt i artikel 6, stk. 1 , litra c), i forordning (EÃF) nr . 1259/72.'  to the endorsements provided for in paragraph (1) (b): 'Concentrated butter for processing into one of the products listed in Article 6 ( 1 ) (c) of Regulation (EEC) No 1259/72' 'Koncentreret smÃ ¸r bestemt til forarbejdning til et af de produkter , som er nÃ ¦vnt i artikel 6 , stk . 1 , litra c) i forordning (EÃF) nr . 1259/72 '  to the endorsements provided for in paragraph (2): 'Butter for processing under Article 6 (2) of Regulation (EEC) No 1259/72' 'SmÃ ¸r bestemt til forarbejdning i henhold til artikel 6, stk . 2 , i forordning (EÃF) nr. 1259/72.' Article 5 Regulation (EEC) No 2474/72 is amended as follows : 1 . In Article 4 (2) the following two indents are added :  'Intervention butter'  'InterventionssmÃ ¸r.' 2 . The following are added to the markings provided for in Article 5 (2) : ' Butter at reduced price (Regulation (EEC) No 2474/72)' 'SmÃ ¸r til nedsat pris (forordning (EÃF) nr. 2474/72'. 3 . The following are added to the endorsements provided for in Article 8 (2) ( a ) : 'Butter at reduced price for direct consumption (Regulation (EEC) No 2474/72)' 'SmÃ ¸r til nedsat pris bestemt til umiddelbart forbrug (forordning (EÃF) nr . 2474/72).' 4 . The following are added to the endorsements provided for in Article 8 (2) (b) : 'Butter intended for special packaging for direct consumption (Regulation (EEC) No 2474/72)' 'SmÃ ¸r bestemt til en saerlig behandling med henblik pa umiddelbart forbrug (forordning (EÃF) nr . 2474/72)'. No L 53/6 Official Journal of the European Communities 26. 2. 73 Article 6 Article 12 of Regulation (EEC) No 2537/72 is amended as follows : 1 . The following are added to the endorsements provided for in subparagraph (a) : 'Butter intended : ( 1 ) for processing into butteroil, (2) for delivery thereafter fob to the WFP under Regulation (EEC) No 2537/72' 'Smor bestemt : ( 1 ) til forarbejdning til butteroil , (2) til pa folgende levering fob til WFP i henhold til forordning (E0F) nr. 2537/72.' 2 . The following are added to the endorsements provided for in subparagraph (b) : 'Butteroil for delivery to the WFP under Regulation (EEC) No 2537/72' 'Butteroil bestemt til levering fob til WFP i henhold til forordning (E0F) nr. 2537/72.' Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI